DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The previous rejection has been overcome in view of the changes made to the claims.

Claims 1-4, 8, 10, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over KR20130000650. As to claims 1 and 8, KR20130000650 discloses a system for covering a floor with a flooring structure formed from a plurality of composite (composite in that they are formed from the plastic block material and the magnets) flooring planks 10 having first, second, third and fourth sides, wherein the first and second sides are disposed opposite of each other, and the third and fourth sides are disposed (i) opposite of each other and (ii) between the first and second sides and wherein the planks may have a rectangular shape; see Fig. 2 and the fourth paragraph under the “Description of Embodiments” in the translation retrieved 2022. KR20130000650 has a set of magnets 12, 22, 24 embedded in each of the four sides; see Figs. 2-6. It would have been obvious to one of ordinary skill in the art to space adjacent magnets closer on the shorter sides than the magnets on the longer sides of the flooring in KR20130000650 as a matter of obvious engineering choice since the shorter sides have less space for the magnets. Concerning the term “permanently” in claim 1, applicant has not described in their disclosure what is contemplated by this term other than the magnets are affixed in place. Being affixed in place does not distinguish over KR20130000650 because KR20130000650 discloses his magnets as being integral with the flooring block or plank; see the 13th paragraph under “Description of Embodiments” in the translation retrieved 2022.  If the magnets in KR20130000650 were not “permanently affixed in position” the planks would not be held together and would not be able to function as flooring. Regarding the term “engineered” in line 2 of claim 1, this term is a process limitation that does not further structurally define the claimed system. In any event, the flooring of KR20130000650 can be said to be engineered flooring since more than one piece has been joined together to form the flooring pieces. The term “plank” does not distinguish over the rectangular panels disclosed in KR20130000650 since a “plank” is not limited to any particular size. In any event, it would have been obvious to one of ordinary skill in the art to vary the size of the flooring pieces in KR20130000650 to be any particular size depending on end use structural and decorative requirements since a change in size is within the level of ordinary skill in the art. As to the polarity of the magnets, it would have been obvious to one of ordinary skill in the art to arrange the polarity of the magnets in any manner such as having magnets with similar polarity on opposite sides of the tiles since it is a well-known scientific principle that opposite polarities are require for magnetic attraction and a shifting of the location of parts is within the general skill of a worker in the art. Regarding the new limitation of permitting “vertical removal” of the flooring planks, the planks in KR20130000650 could be vertically removed since the magnets can be flush with the sides of the planks; see the tenth paragraph under the “Description of Embodiments” in the translation retrieved in 2022. 
As to claim 2, it would have been obvious to one of ordinary skill in the art to adhere together a plurality of the planks in KR20130000650 in any arrangement as suggested in the twelfth paragraph under the “Description of Embodiments” in the translation. 
As to claim 3, the disclosure under the “Background Art” of the translation teaches layered composite flooring and the seventh paragraph under the “Description of Embodiments” teaches PVC planks. It would have been obvious to one of ordinary skill in the art to form the planks in KR20130000650 from a layered PVC material depending on end use structural requirements. 
As to claims 4, 10, 20 and 21, KR20130000650 discloses this feature in the figures and in the tenth paragraph under the “Description of Embodiments” in the translation.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783